DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application filed on 11/26/2019.
Currently, claims 1-20 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3, line 2; a citation “an aperture” is confusing and indefinite because does not clear that if this “an aperture” is the same “an aperture” already cited in lines 1-2? Clarification is required. 
Re claim 4, lines 1-2; having the same issue as mentioned in claim 3 is also rejected.
Re claim 11, line 6; having the same issues as mentioned in claim 3; therefore, claims 11-15 are rejected. 

Re claim 10, lines 5-7; having the same issue as mentioned in claim 3 above; therefore, claims 16-20 are rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2012/0247020 to Trevarrow.
Re claim 1: Trevarrow discloses an adjustable window regulator lifter plate assembly for a vehicle window, the adjustable window regulator lifter plate assembly comprising: a base 7 having an inboard side and an outboard side; a window holder 5 configured to receive and hold a vehicle window 10, the window holder 5 including an inner leg 61 with an inboard surface and an outer leg 62 with an outboard surface, the inner leg 61 and outer leg 62 being monolithically formed with one another (Fig. 2); wherein the inboard surface of the window holder 5 and the outboard side of the base 7 are curved (near 61, Fig. 2), and the inboard surface of the window holder 5 faces the outboard side of the base 7, and wherein the window holder 5 and base 7 are configured to shift relative to each other (e.g. adjustable at 61).
Allowable Subject Matter
Claims 2 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale